THE STATE OF TEXAS
                                         MANDATE
TO THE 102ND DISTRICT COURT OF BOWIE COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 1st
day of October, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Larry Paul Hollaway, a/k/a Larry Paul                       No. 06-13-00254-CR
Holloway, Appellant
                                                            Trial Court No. 13-F0143-102
                    v.

The State of Texas, Appellee


       As stated in the Court’s opinion, we find no error in the judgment of the court

below. We affirm the judgment of the trial court

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 28th day of January, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk